On Application for Rehearing
On rehearing, able counsel for appellees earnestly argue that plaintiffs’ Exhibits 2 and 3 were properly received in evidence as ancient documents.
We have carefully examined all cases cited in brief of appellees. Four cases there cited which we refer to here concern ancient maps.
In Hughes v. City of Tuscaloosa, 197 Ala. 592, 73 So. 90, the map admitted in evidence was a copy of an original map showing the town of Tuscaloosa as laid out by the United States Government. The opinion holds that an ancient map purporting to describe the property at the time of the grant was competent, and an ancient copy, according to which land had been conveyed for many years, was properly received in evidence.
In Ullman Bros. v. State, 16 Ala.App. 526, 79 So. 625, an ancient map made pursuant to a legislative act was held admissible.
In Hamilton v. Town of Warrior, 215 Ala. 670, 112 So. 136, an ancient map was held admissible where the objecting party claimed under a muniment of title which described his lot according to the ancient map to which the party objected.
In Barker v. Mobile Electric Co., 173 Ala. 28, 55 So. 364, an ancient map made by one *647employed by the City of Mobile to lay out a map of the city was held properly admitted.
In annotated cases 1916C, page 176, and in 46 A.L.R.2d 1309, may be found annotations under the subject:
“Admissibility in evidence of ancient maps and the like.”
The latter annotation states:
“In general, maps are said to be either official or unofficial in origin, while surveys are referred to as being either public or private.” 46 A.L.R.2d 1319;
and at page 1320:
“An exception to the general rule which requires maps, surveys, and the like, to be authenticated by the testimony of the party making the same exists where the documents are ancient. Maps, surveys, etc., purporting to be thirty years old or more are said to prove themselves and are admissible in evidence without the ordinary requirements as to proof of execution or handwriting if relevant to the inquiry, when produced from proper custody, on their face free from suspicion, and authorized or recognized as official documents.”
and at page 1322:
“An original map, over thirty years old, found in proper custody, authorized or recognized as an official document, and free on its face of suspicion, is admissible in evidence as an ‘ancient document’ to prove the location of a boundary line.”
The Alabama cases cited above are in accord with the quoted rule, except Hamilton v. Town of Warrior, where the map was referred to by documents in the party’s chain of title.
The annotation states with reference to unofficial or private maps and surveys:
“An ancient map made under the direction of a private person, or one for which no official authorization or recognition appears, is inadmissible in evidence.” 46 A.L.R.2d 1333.
“An ancient survey which appears to have been made for a private purpose, and not officially authorized or recognized, is inadmissible as an ancient document.” 46 A.L.R.2d 1338.
From the authorities cited in support of the foregoing statements of the rule, we quote the following pertinent excerpts:
Connecticut (1858)' — •“ * * * The question pertained wholly to the location of the dividing line between the land of the plaintiffs and that of the defendant. * * *
* * * * * *
“The sketch or map, offered in evidence by the defendant, was properly rejected by the court. It is true that it appears to have been made by a competent surveyor, * * * but for what purpose, and on what occasion, does not appear; and whether it was made from an actual survey of the land, or the facts contained in it were collected from the contents of deeds and other documents, cannot be known. * * * Nor did it appear that it was made at the request of any person interested in that estate, or at the instance of any person who had any interest in the land of which it purported to be a description. It clearly could not be received as in the nature of an admission by any former proprietor of the land, because it was not shown that any such proprietor ever had any knowledge of its existence; and being found in the custody of a stranger, there could be no presumption that any former proprietor ever saw it, much less, that it was ever recognized as a correct map of the property. * * * and it would be going further than we have any authority for doing to receive *648it as evidence in the case.” Free v. James, 27 Conn. 77, 79.
Georgia (1906) — “The court admitted in evidence what purported to be a map embracing the property in dispute; * * *. By an entry thereon it purported to have been made by one J. H. Carter, in 1859. There was no evidence that Carter was county surveyor, or that he made the map under authority of any law or order of court. Nor was there anything to indicate at whose instance the map was made. Nor was there any evidence that it was correct. J. E. Donalson, Esq., testified that Potter, who at one time had an interest in the property embraced therein, gave the map to him for the reason that he had an interest in the property. * * * There was also evidence that the map had been recorded. * * * It is contended that as this map appears to be more than 30 years old, and there is nothing suspicious in its appearance, it is prima facie admissible. There was no evidence as to the age of the map, except the date thereon and the evidence of Donalson. * * * the mere date on the map, without evidence as to who placed it there, would not be evidence of its age, even if the rule admitting a map 30 years old applies at all to private maps. * * * The error in admitting this evidence was vital. The plaintiff does not claim ownership by paper title. * * * If he has title to the property in dispute, it results from constructive possession only, and this constructive possession will not avail him unless at the time he went into possession the land in dispute was embraced in one tract. The effect of the map was to show that it was not one tract. While the other errors committed might not have been sufficient to require the granting of a new trial, we think this error demands a reversal of the judgment.” Bower v. Cohen, 126 Ga. 35, 39, 40, 54 S.E. 918, 920.
New Hampshire (1838) — “The case finds that the plaintiff and defendants own land adjoining to each other, and the matter in controversy is as to the true location of the dividing line between them.
* * * * * *
“To show how this line was understood to be at the time of the conveyance referred to, an ancient plan is offered in evidence, which appears to have been long kept with the defendants’ deed, * * *.
“The rule laid down upon this subject by Starkie is, that ‘maps and surveys of estates are evidence, when they appear to have been made with the privity and consent of the owner of the adjoining lands; but it is clear that no entry or survey, taken by one owner, would be evidence for himself, or one claiming under him, against a party not claiming in privity — since it might encourage others to claim more than belonged to them.’ * * *
“All that is contended as to this plan may well be conceded — That it was first drafted in 1784, by a witness of the deed from Lovewell to Smith— was an actual survey of the land at that time, and that the deed was designed to convey the land in conformity to it. But, after conceding thus much, it may have been entirely an ex parte matter. The owner of the adjoining land may not have been present or cognizant of the survey in any manner whatsoever; and may have been then, and his grantees may now be, able to show its total incorrectness as the true line betwixt the lots.
“ * * * The evidence, therefore, was properly rejected, * * *.” Whitney v. Smith, 10 N.H. 43, 44, 45.
In an Ohio case, decided in 1954, the summary at the beginning of the report recites in pertinent part as follows:
“ * * * The Supreme Court, Middleton, J., held that where there was *649no showing that intersecting highways had been widened beyond their originally established width, and where plaintiff, whose deed used highways as boundaries, had, with his predecessors in title, occupied and used land to edges of highways as originally established, plaintiff’s title would be quieted against claim that plaintiff was encroaching on highways.” Broadsword v. Kauer, 161 Ohio St. 524, 120 N.E.2d 111, 46 A.L.R.2d 1309;
and the opinion contains the following pertinent statement:
“Although ancient maps are held in high regard by the courts, not every ancient map is admissible in evidence. One well recognized rule is that an ancient map made by a private person, or as to which no official authorization or recognition appears, is inadmissible. * * * ” Broadsword v. Kauer, supra, 120 N.E.2d at page 114.
One of the headnotés in a Pennsylvania case, decided in 1902, recites as follows:
"It seems that an ancient plan found amongst a miscellaneous mass of papers in the surveyor general’s office at Harrisburg, and not signed by the owner of the land or by any other person for him, is not admissible as evidence in a proceeding to determine the location of streets, since it appears that the plan was not an official paper made by any regular officer, that it was not filed in the proper place, and that it was not a survey adopted by the land office. * * * ” Washington Female Seminary v. Washington Borough, 18 Pa.Super. 555, 556.
Another text on evidence contains the following statement:
“An ancient survey made by competent authority, recorded or accepted as a public document and produced from proper custody, is admissible in evidence to prove the location of a boundary line. But a map made under the direction of a private person, or one for which no official authorization or recognition appears, is not admissible regardless of age. Similarly, an ancient survey which does not appear to have been officially authorized, or which appears to have been made for a private purpose, is inadmissible. * * * ” Jones Commentaries on Evidence, Second Edition, Vol. 3, § 1112, page 2048.
American Jurisprudence states the rule excluding private ancient surveys as follows :
“It is generally recognized that an ancient map, in proper custody, authorized or recognized as an official document, is admissible in evidence to prove the location of a boundary. * * * An ancient map, however, made by a private person, or for which no official authorization or recognition appears, is inadmissible as a general rule, though this obviously does not apply to a map in the nature of an unofficial plat made by a surveyor for one subdividing a tract which is admissible to show the boundaries in the subdivisions, at least where referred to in deeds subsequently executed.” 8 Am. Jur., Boundaries, § 103, p. 820.
The reason for not admitting ancient private surveys has been stated as follows:
“But on the question whether the survey itself be competent evidence for the Plaintiff, the Court is of opinion that it is inadmissible, as being a private memorial procured to be made by Starkey for his own convenience, and is not evidence for him, or for any one who claims through him. The reason for excluding such evidence is decisive, viz. that it might benefit men to include in such surveys more than belonged to them. * * * ” Jones v. Huggins, 1 Dev.L. 223, 12 N.C. 223, 17 Am.Dec. 567.
*650The reason for admitting maps or surveys which have official authorization or recognition has been stated as follows:
“ * * * The ground on which a survey made by officers of the Crown under a commission is received, is, that it is presumed that they acted in accordance with their public duty, and have stated nothing in their inquisition or survey which is contrary to the fact. * * * ” Daniel v. Wilkin, 7 Exch. 429, 437, 155 Eng.Reprint 1016.
Sweigart v. Richards, 8 Pa. 436, 438, 439, contains a statement contrary to the general rule. There the court said:
“ * * * The title to lands cannot be acquired or established by unofficial diagrams, drafts, or surveys. But such papers may often be extremely useful in fixing and designating doubtful boundaries. It has been an ancient custom of the courts to receive them in evidence for what they are worth, in illustrating a question of boundary. ^
We comment briefly on the three cases cited in that opinion to support the foregoing statement.
(1) In McCormick v. McMurtrie, 4 Watts, Pa., 192, 193, the opinion states:
“ * * * But in this, we think, there was no error. The field notes, and other official proceedings of the deputy survey- or, have always been admitted * * (Emphasis supplied.)
The holding that official proceedings are admissible is not authority for holding that unofficial proceedings are admissible.
(2) In Nieman v. Ward, 1 Watts & S., Pa., 68, 78, it was said that reputation and hearsay are such evidence as is entitled to respect in a question of boundary where the lapse of time is so great as to render it difficult to prove the original landmarks. In that case, the opinion states as follows:
“ * * * Ramsey’s survey having been shown to have been made in July 1774, in pursuance of a warrant granted to him by the commonwealth * * * must be regarded as an ancient survey. In 1784 it was returned into the surveyor general’s office; * * * ” (Emphasis supplied.)
The statement from Nieman v. Ward, supra, which is quoted in Sweigart v. Richards, supra, was not made with reference to the survey but was made with reference to the trial court’s instructions to the jury.
(3) In the third case cited in Sweigart v. Richards, supra, Payne v. Craft, 7 Watts & S., Pa., 458, 461, 462, in referring to the survey admitted in evidence in that case, the opinion recites:
“* * * A general draft of adjoining lands, certified from the Surveyor General’s office, has been admitted in evidence too often to be now questioned, for the purpose of showing location and boundary. And the same may be said of the field-notes taken or made by deputy-surveyors, showing surveys to have been made by them on the ground. * * * ” (Emphasis supplied.)
Our conclusion is that the decision in Sweigart v. Richards, supra, is correct because the survey there held admissible was public or official in nature. The statement that unofficial surveys are admissible on questions of boundary, however, appears to be dicta not supported by the authorities cited.
In Billingsley v. Bates, 30 Ala. 376, 379, the opinion recites in pertinent part:
“ * * * it is for the jury to ascertain * * * at what precise point the disputed or lost corner was placed * * *. And to enable the jury to perform their duty intelligently, any evidence, whether parol or written, may be submitted to them, which has any natural or reasonable tendency to *651show where- that corner was placed * * * in the original survey. * * * ” (Emphasis supplied.)
Nothing is said in that case about ancient surveys or ancient maps. The case was reversed for an erroneous charge given to the jury by the trial court.
The statement that “any evidence” reasonably tending to locate a corner may be submitted to the jury cannot be taken in its widest, literal sense. Such a sense would make admissible a recent ex parte survey, without the surveyor who made it or any other witness to prove its correctness. Appellees concede such a recent survey would not be admissible in the absence of authenticating testimony. Neither can such a broad’ statement make an ancient survey admissible unless the ancient survey is legal and competent evidence.
Appellees’ Exhibits 2 and 3 which we held inadmissible, show no signature and no certificate. The names “W. H. Gwin, Ass’t. Eng’r.” and “F. M. Joy, Chief Engineer, Land Dep’t.” and also the following statement: “Revised by W. H. Gwin, Nov. 1919, as to Closure of Section only.,” appear on the maps in draftsman’s lettering. Also on the face of the maps appear the following words:
“All Interests j U. S. Steel Corpora-“Mineral Interests j tion”
Outside of this lettering, nothing appears on the face of the maps to show who made them or for whom they were made.
The maps were received in evidence on the testimony of W. B. Bennett, who testified that he had recently been appointed “as a county surveyor for the Bessemer cut-oif,” that he opened his office in Bessemer in 1946, “as an individual and professional land surveyor.”
The witness, Bennett, testified that it is usual and customary for surveyors to accept the T. C. I. Company’s surveys relative to section corners in Sections 8 and 9, Township 18, South, Range S West, and Exhibits 2 and 3 were thereupon received in evidence over the objection of the appellant.
On cross-examination, Bennett testified that he requested and received the maps from the “Tennessee Company Engineering Department.” When asked “ * * * if it is not common understanding that this Tennessee survey was made to find the limits of the mineral land between the Tennessee Company, the Woodward Company, and Republic Company here in this district primarily?”, Bennett replied: “I am not familiar with why they made this survey.”
Mrs. Wright testified that she saw certain stakes after they had been placed on the land near the disputed line about 1910. She testified further that the line established by those stakes was recognized as correct by one of the appellant’s predecessors in title. That testimony, based on the personal knowledge of the witness, was properly admitted. She testified further,however, that she did not see Gwin make the survey or set the stakes. Her testimony is in nowise connected with Exhibits 2 or 3, and does not suffice to make them admissible in evidence.
The maps are dated August, 1910. Nowhere else in the record is there any evidence as to when the maps came into existence. Wigmore on Evidence states the following rule:
“The period of thirty years signifies of course the period in which the specific document has been in existence. The purporting date is of itself not determinative; for anybody may have forged the written date but yesterday. Accordingly this existence of the document thirty years ago must be somehow shown.” Wigmore on Evidence, 3rd Edition, § 2138(3).
*652The evidence does not explain why or how Exhibits 2 and 3 were revised in 1919, or what changes, if any, were thereby made.
On the face of each exhibit in three conspicuous places appears the following statement:
“The accuracy of any information contained hereon is in no wise guaranteed.”
We cannot avoid the conclusion that the foregoing statement is at least a suggestion that the detailed' information set out in the maps may be inaccurate. While there is no intimation whatsoever in the evidence that Exhibits 2 and 3 have been fully changed, we are of opinion that in fraudulently altered or in anywise wrong-this case where a relatively small distance of 29.7 feet is the matter in issue, a map purporting to delineate an entire section ought not to bear on its face any suggestion of inaccuracy if that map is to be admitted as an ancient document to prove a distance less than thirty feet. The rule admitting ancient documents requires that the document be on its face free from suspicion. This court has said:
“ * * * In the absence of proof of its execution, before a deed at least 30 years old is admissible in evidence as an ancient document, it must not only be found in the proper custody, but must be unblemished by alteration, and otherwise ‘without marks of suspicion attached to it/ and ‘having nothing suspicious about it.’ * * * ” McMillan v. Aiken, 205 Ala. 35, 39, 88 So. 135, 138.
Exhibits 2 and 3 are private surveys and have no official character. They do not qualify under the ancient document rule.
Opinion extended. Application overruled.
LIVINGSTON, C. J., and LAWSON, GOODWYN and MERRILL, JJ., concur.